7ETAILED ACTION
Response to Amendments
The amendment filed on 12/17/2021 has been entered.  
Claims 1-20 remain pending in the application. 

Election/Restrictions
Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding claim 17, the invention is related to forming creases in two different types of material (non-corrugated and corrugated) by mounting creasing plate in either a first or a second cylinder based on the type of material to be creased. 
Claims 18-20 are withdrawn for similar reasons as claim 17.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “a punch” is vague and unclear because claim 1 already has a punch and claim 3 ultimately depends on claim 1. Therefore it is unclear if the two punches are the same different elements.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, in combination with other limitations of the claim, is silent on “the die being rotated so as to align the outer contour with another creasing projection other than the at least one creasing projection”.  Sumikawa teaches moving the punch and/or the blank itself. None of the references teach rotating the die to form additional projections. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2 and 13-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of USPGP# 20160121384 of Sumikawa et al. (henceforth Sumikawa).
Regarding claim 1 and 2, Pessotto teaches a method of creasing sheets (Pessotto: 60) by using a creasing tool (Pessotto: 5) cooperating with a counter element (Pessotto: 6), comprising the following steps: - providing a creasing plate blank (Pessotto: 43) with at least one creasing projection (Pessotto: 41).
Pessotto is silent on said creasing plate blank is provided with said at least one creasing projection by plastically deforming a material of the creasing plate blank with a projecting portion of a punch to form a creasing plate; wherein the projecting portion has opposite ends having different radii and wherein the material of the creasing plate blank is deformed by means of a punching module. 
However, Sumikawa teaches a method of creating projections (Sumikawa: see fig. 1 and projection in 23) from plate blank (Sumikawa: 23) by plastically deforming the material of the plate blank wherein the projecting portion has opposite ends having different radii (Sumikawa: see fig. 1a, and the right and left side of the punch, where the right side has large curvature radius (corresponds to 31c of punch 105) and the left side has the small curvature radius (corresponds to 31d of punch 105), see also para 0050-0052 and elements 31c and 31d) and wherein the material of the creasing plate blank is deformed by means of a punching module (Sumikawa: 103, 105). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creating a projection on the creasing plate blank by using a punch having two different radii at opposite ends as taught by Sumikawa in order to form dimensionally stable shapes (projections in the instant case) without spring back since the material is stress relieved while being formed.
The combination of Pessotto and Sumikawa teaches - mounting the creasing plate (Pessotto: 43) to the creasing tool (Pessotto: para 0045), and - advancing sheets (Pessotto: 60) to be provided with at least one crease through a gap between the creasing tool and the counter element (Pessotto: para 0052-0053, fig, 6).

Regarding claim 13, as shown in claim 1, the combination of Pessotto and Sumikawa teaches wherein the different radii include a small radius (Sumikawa: see fig. 1a, and the right and left side of the punch, where the right side has large curvature radius (corresponds to 31c of punch 105) and the left side has the small curvature radius (corresponds to 31d of punch 105), see also para 0050-0052 and elements 31c and 31d) and a large radius (Sumikawa: see fig. 1a, and the right and left side of the punch, where the right side has large curvature radius (corresponds to 31c of punch 105) and the left side has the small curvature radius (corresponds to 31d of punch 105), see also para 0050-0052 and elements 31c and 31d), wherein the small radius and the large radius are each a radius of curvature of the projecting portion (Sumikawa: see para 0050-0052 and elements 31c and 31d).
Regarding claim 14, as shown in claim 1, the combination of Pessotto and Sumikawa is silent on the small radius is from 0.2 millimeters to 2.0 millimeters and the large radius is from 2.0 millimeters to 15.0 millimeters.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the small radius is from 0.2 millimeters to 2.0 millimeters and the large radius is from 2.0 millimeters to 15.0 millimeters, since it has been held that discovering an optimum value of a result effective variable, such as stabilizing the formed shape or to achieve stable different sized shapes, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
.Regarding claim 15, as shown in claim 1, the combination of Pessotto and Sumikawa teaches wherein the small radius results in a rise at a first end of the at least one creasing projection that is steeper than a rise at a second end of the at least one creasing projection (Sumikawa: see para 0050-0052 and elements 31c and 31d, see also fig. 4).
Regarding claim 16,  Pessotto teaches a method comprising: forming a first crease (Pessotto: see fig. 2 and multiple location of projections 41 which creates the various creases as shown in fig. 3-4) in a sheet (Pessotto: 60) using a creasing plate (Pessotto: 43) with at least one creasing projection (Pessotto: 41), 
Pessotto is silent on the at least one creasing projection is formed by a projecting portion of a punch and wherein the projecting portion has a small radius of curvature at a first end of the projecting portion and a large radius of curvature, relative to the small radius of curvature at the first end of the projecting portion, at a second end of the projecting portion.  
Sumikawa teaches a method of creating projections (Sumikawa: see fig. 1 and projection in 23) from plate blank (Sumikawa: 23) by plastically deforming the material of the plate blank wherein the projecting portion has a small radius of curvature at a first end of the projecting portion (Sumikawa: see fig. 1a, the left side of the punch 105 has the small curvature radius (corresponds to 31d of punch 105), see also para 0050-0052 and elements 31c and 31d)  and a large radius of curvature, relative to the small radius of curvature at the first end of the projecting portion, at a second end of the projecting portion (Sumikawa: see fig. 1a, the right side of the punch, where the right side has large curvature radius (corresponds to 31c of punch 105)). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of creating a projection on the creasing plate blank by using a punch having two different radii at opposite ends as taught by Sumikawa in order to form dimensionally stable shapes (projections in the instant case) without spring back since the material is stress relieved while being formed.
The combination of Pessotto and Sumikawa teaches forming a second crease in the sheet using the creasing plate (Pessotto: see fig. 2 and multiple location of projections 41 which creates the various creases as shown in fig. 3-4 ), wherein an end of the first crease is adjacent to an end of the second crease (Pessotto: see fig. 2 and multiple location of projections 41 which creates the various creases as shown in figs. 3-4).

Claim 4-7 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Sumikawa and in further view of USP# 7,565,856 Pfaff, Jr (henceforth Pfaff).
Regarding claim 4, as shown in claim 1, the combination of Pessotto and Sumikawa teaches wherein the creasing tool includes a creasing cylinder (Pessotto: 5) including a cylindrical surface (Pessotto: outer surface of 5 as shown in fig. 2) 
The combination of Pessotto and Sumikawa is silent on wherein the mounting the creasing plate to the creasing tool involves clamping the creasing plate to the cylindrical surface of a creasing cylinder.
However, Pfaff teaches wherein the step of mounting a plate (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting of creasing plates to the creasing tool by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 5, as shown in claim 4, the combination of Pessotto, Sumikawa and Pfaff teaches wherein the counter element includes a counter cylinder (Pessotto: 6) is used for cooperating with the creasing cylinder (Pessotto: 5. See fig. 2).
Regarding claim 6, as shown in claim 5, the combination of Pessotto, Sumikawa and Pfaff teaches wherein a layer (Pessotto: 44) made from elastomeric material is attached to the counter cylinder (Pessotto:  para 0046-0047). 
The combination of Pessotto, Sumikawa and Pfaff, as shown above is silent on said layer is clamped to the counter cylinder.
However, Pfaff teaches wherein the step of mounting a plate/layer (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate/layer (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the layer of elastomeric material to the counter cylinder by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 
Regarding claim 7, as shown in claim 5, the combination of Pessotto, Sumikawa and Pfaff teaches wherein a layer (Pessotto: 44) made from a shape memory material is attached to the counter cylinder (Pessotto:  para 0046-0047).
The combination of Pessotto, Sumikawa and Pfaff is silent on said is clamped to the counter cylinder.  
However, Pfaff teaches wherein the step of mounting a plate/layer (Pfaff: 96) to a tool (Pfaff: 14) involves clamping the plate/layer (Pfaff: 96) to the cylindrical surface of a cylinder (Pfaff: 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the layer of shape memory material to the counter cylinder by using clamping mechanism as taught by Pfaff in order to allow quick, easy and properly aligned affixing of the plate to the cylinder. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Sumikawa and Pfaff, and in further view of USP# 20210129476 of Linnestad (henceforth Linnestad).
Regarding claim 8, as shown in claim 5, the combination of Pessotto, Sumikawa and Pfaff is silent on wherein a distance between an axis of rotation of the creasing cylinder and the counter cylinder is adjusted with respect to the plane in which the sheet is transported, before a creasing job is started. 
However, Linnestad teaches a method comprising: providing a creasing cylinder (Linnestad: left cylinder 2 in fig. 2) and a counter cylinder (Linnestad: right cylinder 2 in fig. 2) wherein a distance between an axis of rotation of the creasing cylinder (Linnestad: left cylinder 2 in fig. 2) and the counter cylinder (Linnestad: right cylinder 2 in fig. 2) is adjusted with respect to the plane in which a sheet is transported (Linnestad: para 0033-0035), before a creasing job is started. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of mounting the creasing and counter cylinder such that a distance between an axis of rotation of the creasing cylinder and the counter cylinder can be adjusted with respect to the plane in which a sheet is transported as taught by Linnestad in order to allow various thickness of sheet to be processed while also accounting for thermal variation. 

Claims 9 and 12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Sumikawa and Pfaff, and in further view of USPGP# 20140033938 of Whitelaw et al. (henceforth Whitelaw).
Regarding claim 9, as shown in claim 5, the combination of Pessotto, Sumikawa and Pfaff is silent on wherein the creasing cylinder and the counter cylinder are driven with different speeds of rotation.
However, Whitelaw teaches a similar two cylinder arrangement (Whitelaw: 12, 14) comprising a first cylinder (Whitelaw: 12) and a counter cylinder (Whitelaw: 14) wherein the first cylinder and counter cylinder are driven with different speeds of rotation (Whitelaw: para 0057). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the speed control of creasing and counter cylinder of Pessotto such that they rotate at different speeds as taught by Whitelaw in order to prevent/minimize slippage while also accommodating some amount of compression of counter roller (Whitelaw: para 0057). 
Regarding claim 12, as shown in claim 1, the combination of Pessotto and Sumikawa does not explicitly teach the method further comprising detecting an arrival of a sheet to be creased at the gap between the creasing tool and the counter element and controlling a rotation of the creasing tool and the counter element in dependence upon the detection.
However, Whitelaw teaches detecting the arrival of a sheet to be creased at the gap between a creasing tool (Whitelaw: 12) and a counter element (Whitelaw: 14) and controlling a rotation of the creasing tool and the counter element in dependence upon the detection (Whitelaw: para 0057).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the speed control of creasing and counter cylinder of Pessotto such that they rotate depending on the arrival of a sheet to be processed as taught by Whitelaw in order to prevent/minimize slippage while also accommodating some amount of compression of counter roller (Whitelaw: para 0057). 

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Pessotto in view of Sumikawa and Pfaff, and in further view of USP# 5,505,125 of Kapolnek (henceforth Kapolnek).
Regarding claim 10, as shown in claim 4, the combination of Pessotto, Sumikawa and Pfaff is silent on wherein a driving fillet is generated on the creasing plate, the driving fillet extending around the majority of the circumference of the creasing cylinder.
However, Kapolnek teaches a method of mounting a creasing plate (Kapolnek: 18) to a creasing cylinder (Kapolnek: 50) wherein a driving fillet (Kapolnek: 26) is generated on the creasing plate (Kapolnek: see fig. 5), the driving fillet (Kapolnek: 26) extending around the majority of the circumference of the creasing cylinder (Kapolnek: since driving fillet 26 is mounted as a base for creasing plate, when combined with the creasing plate of Pessotto, the driving fillet will extend around the majority of the circumference of the creasing cylinder).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify creasing plate of Pessotto with the addition of a driving fillet on the back side of the creasing plate as taught by Kapolnek in order to provide additional stiffness to the creasing plate thus reducing the chance of damage during transport. 
Regarding claim 11, as shown in claim 10, the combination of Pessotto, Sumikawa, Pfaff and Kapolnek teaches wherein the driving fillet (Kapolnek: 26) is formed by applying a strip of epoxy material onto the creasing plate (Kapolnek: c. 3, l. 29-31, and l. 51-63), which is then cured.

Response to Arguments
Applicant’s arguments filed on 12/17/2021 have been fully considered:
All drawing objections have been overcome. 
Amended claims have overcome all previous 112 (b) or second paragraph rejection/s. However, new rejections are made in light of the amendments.
Applicant's arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection or the new interpretation of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731